Title: Joseph Belton to the Commissioners, 17 April 1778
From: Belton, Joseph
To: First Joint Commission at Paris,Adams, John


     
      Worthey Gentlemen
      Passy April 17th. 1778
     
     Being unforunately, on a Voyge from Baltimore to Charles Town, in January last, disabled at sea, through stress of Weather, which occasion’d my faling into the hands of Capt. Man, and carried into Dover in England, and sent on Board the guard Ship in the Downs, a Prisoner, from Whence at length I obtaind my liberty by an order from the board of Admiralty, And being in an enimies Countery, and antious to return to my friends, I fled into this, in the condition of most prisoners, empty in purs (at least of such currency as passes here,) and bairly Cloath’d, relying on the friends of Ameria for assistance; Which I hope worthey Gentlemen you will find it convenient to affoard me assistance, by granting me the lone of about Fifteen Guines, which I will become Obligated to discharge upon my first arrivel in America, or will give a bill upon my Father who resides in the State of Connecticut, and will call upon the thirteen united states as an endorser to the bill, that is I will deposit as much of the States Currency as shall be equivalent to an endorser. Your Assistance worthey Gentlemen will be esteemed as a favour by a Native of Groton in the State of Connecticut, North America, who is Your Most Obedient Humble Servant
     
      Joseph Belton
     
    